The defendant's petition for certification to appeal from the Appellate Court, 180 Conn.App. 250, ___ A.3d ___(2018), is granted, limited to the following issues:"1. Did the Appellate Court properly conclude that the trial court did not penalize the defendant for maintaining his innocence at sentencing?"2. Should the Supreme Court overrule State v. Huey, 199 Conn. 121, 505 A.2d 1242 (1986), because consideration of a defendant's refusal to admit guilt for any purpose at sentencing is a violation of the defendant's right against self-incrimination?"MULLINS, J., did not participate in the consideration of or decision on this petition.